IN THE
                               TENTH COURT OF APPEALS

                                    No. 10-16-00241-CV

BILREYNA MOORE,
                                                            Appellant
v.

THE HARTNETT LAW FIRM,
                                                            Appellee



                                From the 13th District Court
                                  Navarro County, Texas
                               Trial Court No. D14-23554-CV


                               MEMORANDUM OPINION


       Appellant, Bilreyna Moore, filed her notice of appeal on July 22, 2016, challenging

the trial court’s Final Judgment in favor of appellee, The Hartnett Law Firm. The required

docketing statement was not received. See TEX. R. APP. P. 32.1. On August 26, 2016, we

sent a letter explaining that the docketing statement must be filed and warning that the

Court would dismiss the appeal if a docketing statement was not filed within twenty-one

days. See id. at R. 42.3(c).
        More than twenty-one days have passed, and we have not received the docketing

statement.1 Accordingly, we dismiss this appeal. See id. at R. 32.1, 42.3(c); see also Hensley

v. W.M. Specialty Mortgage, LLC, 2005 Tex. App. LEXIS 9614, at **1-2 (Tex. App.—Waco

Nov. 16, 2005, no pet.) (mem. op.) (dismissing a case for failure to file a docketing

statement).




                                                          AL SCOGGINS
                                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 14, 2016
[CV06]




        1   The record also reflects that appellant has not made arrangements to pay for the Clerk’s and
Reporter’s Records. See TEX. R. APP. P. 37.3. On August 30, 2016, we informed appellant that her appeal
would be dismissed within twenty-one days after the date of the letter if she did not pay or make
arrangements to pay for the records. On September 27, 2016, more than twenty-one days after our August
30, 2016 letter, appellant filed a motion for extension of time to file the record, requesting a thirty-day
extension and asserting that the parties had entered into a verbal settlement of the claims at issue. On
October 4, 2016, we granted appellant’s motion for extension of time to file the record and ordered that the
record be filed by October 31, 2016. We have received no response to our October 4, 2016 order.
Additionally, on November 8, 2016, we requested an update from appellant regarding the purported
settlement of this case. In our November 8, 2016 letter, we informed appellant that this case would be
dismissed if a response was not filed within twenty-one days. See id. at R. 42.3(b)-(c), 44.3. Like before,
appellant did not respond to our request for a status update regarding settlement. Accordingly, in addition
to the failure to file the docketing statement, this case could also be dismissed for a failure to respond to
this Court’s orders or for want of prosecution for failing to pay or make arrangements to pay for the record.
See id. at R. 42.3(b)-(c).

Moore v. The Hartnett Law Firm                                                                        Page 2